Citation Nr: 1638235	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  03-21 634A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for alcohol dependency/abuse.

2.  Entitlement to service connection for diverticulosis coli.

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 30 percent for asthma with allergic reaction and sinusitis.

6.  Entitlement to an effective date earlier than July 19, 1999, for the award of a 30 percent rating for asthma with allergic reaction and sinusitis.

7.  Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease and spondylosis.

8.  Entitlement to an effective date earlier than November 25, 2011, for the award of service connection for lumbar degenerative disc disease and spondylosis.


REPRESENTATION

Veteran represented by:	Lori Chism, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to May 1985.  The matter seeking service connection for diverticulosis coli is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The matter was originally before the Board on appeal from a September 2002 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for diverticulosis coli.  After remanding the matter in December 2008, the Board issued a decision in March 2011 that (in pertinent part) denied service connection for diverticulosis coli.  The Veteran appealed that portion of the decision to the Court.  In October 2012, the Court issued a mandate that (in pertinent part) vacated the March 2011 Board decision with respect to the denial of service connection for diverticulosis coli, and remanded that matter for readjudication consistent with instructions outlined in its July 2012 memorandum decision.  In May 2013, the matter was remanded for additional development.

The matters seeking an increased rating and earlier effective date for asthma with allergic reaction and sinusitis are before the Board on appeal from a May 2011 rating decision of the Waco RO.
The matter seeking to reopen a claim of service connection for alcohol dependency and/or abuse, and the matters seeking an increased rating for PTSD and an increased rating and earlier effective date for lumbar degenerative disc disease and spondylosis, are before the Board on appeal from a June 2012 rating decision by the Waco RO.  In May 2013, the matters were remanded for the issuance of a statement of the case (SOC).  Following the issuance of the SOC in July 2015, the Veteran perfected his appeal of these issues by submitting a VA Form 9 in July 2015.

The matter seeking service connection for ED is before the Board on appeal from a May 2013 rating decision by the Waco RO.

The Veteran had also initiated an appeal of the denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  A June 2015 rating decision granted a TDIU rating, effective January 13, 2013.  Consequently, that matter is not before the Board.

[Regarding the issues seeking an increased rating and earlier effective date for left lower extremity radiculopathy, the Veteran filed a July 2015 notice of disagreement (NOD) with the rating and effective date assigned for the award of service connection for such disability in a July 2015 rating decision.  Thereafter, the RO took action in accordance with 38 C.F.R. § 19.26(a) by sending him an appeals election letter in August 2015, acknowledging his July 2015 NOD.  Regarding the issue seeking whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, the Veteran filed a June 2016 NOD with the denial of service connection for such disability in a May 2016 rating decision.  Thereafter, the RO took action in accordance with 38 C.F.R. § 19.26(a) by sending him an appeals election letter in June 2016, acknowledging his June 2016 NOD.  The RO is currently preparing a SOC addressing all three of these issues, and such action precludes the need for the Board to remand them for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues seeking service connection for alcohol dependency/abuse (on de novo review), diverticulosis coli, and ED, an increased rating for PTSD, an increased rating and earlier effective date for asthma with allergic reaction and sinusitis, and an increased rating and earlier effective date for lumbar degenerative disc disease and spondylosis are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A March 2011 Board decision denied the Veteran service connection for alcohol dependency/abuse, finding that he did not have a current alcohol dependency/abuse disability.

2.  Evidence received since the March 2011 Board decision suggests that he may have had a current alcohol dependency/abuse disability during the pendency of the instant claim; relates to an unestablished fact necessary to substantiate the claim of service connection for alcohol dependency/abuse; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for alcohol dependency/abuse may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for alcohol dependency/abuse, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final rating or Board decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7104, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A March 2011 Board decision denied the claim of service connection for alcohol dependency/abuse, essentially on the basis that the Veteran did not have a current alcohol dependency/abuse disability.  The March 2011 Board decision is final.  See 38 U.S.C.A. § 7104.

Evidence received since the March 2011 Board decision includes personal statements from the Veteran (dated in March 2011 and September 2011) and a statement from the Veteran's friend (dated in July 2011).  In his March 2011 personal statement, the Veteran said that he was "presently struggling with alcohol abuse..."  In a July 2011 statement, the Veteran's friend noted that the Veteran "continues to use alcohol as a way of coping with the traumas in his life."  In his September 2011 statement, the Veteran stated: "I do drink about 4 quarts a week not pints."

As service connection for alcohol dependency/abuse was previously denied on the basis that the Veteran did not have a current alcohol dependency/abuse disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a current alcohol dependency/abuse disability.  The aforementioned evidence indicates that he has had a current alcohol dependency/abuse disability during the pendency of the instant claim (as he filed the current claim to reopen in March 2011).  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for alcohol dependency/abuse disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for alcohol dependency/abuse may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for alcohol dependency/abuse is granted.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues seeking service connection for alcohol dependency/abuse (on de novo review), diverticulosis coli, and ED, an increased rating for PTSD, an increased rating and earlier effective date for asthma with allergic reaction and sinusitis, and an increased rating and earlier effective date for lumbar degenerative disc disease and spondylosis.

Regarding service connection for ED, in a May 2013 written statement, the Veteran expressed disagreement with the denial of service connection for ED by the AOJ's May 2013 rating decision.  The AOJ has not taken any action in accordance with 38 C.F.R. § 19.26(a) to acknowledge his May 2013 NOD, and has not issued a SOC addressing this issue, as required.  Therefore, the Board must remand the matter for such action.  See Manlincon, 12 Vet. App. at 238.  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Regarding the rest of the issues being remanded, in August 2015, the Veteran executed and submitted a signed VA Form 21-4142 authorizing the release of outstanding private treatment records from a private provider (Dr. Benson), for treatment from October 2012 to the present for unspecified disabilities.  The AOJ did not attempt to secure these outstanding private treatment records from Dr. Benson, and such development must be accomplished on remand.

Regarding service connection for alcohol dependency/abuse, the evidence of record includes personal statements from the Veteran (dated in March 2011 and September 2011) and a statement from the Veteran's friend (dated in July 2011), all described above, which indicate that he has had a current alcohol dependency/abuse disability during the pendency of the instant claim (as he filed the current claim to reopen in March 2011).  [On July 2015 VA psychiatric examination, he reported that he had stopped drinking alcohol in 2013.]  On remand, development for a medical opinion regarding whether the Veteran has/(at any time during the pendency of the instant claim, filed in March 2011) has had an alcohol dependency/abuse disability that may have been caused or aggravated by his service-connected PTSD is necessary.

Furthermore, regarding the rating for lumbar degenerative disc disease and spondylosis, the Board notes that neither of the VA spine examinations during the period of the current claim (in February 2012 and in July 2015) included range of motion testing of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  On remand, a new examination with such testing is necessary; if the examiner is unable to conduct this required testing or concludes that the required testing is not necessary, then he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to provide updated and valid (fully completed) authorizations for VA to secure complete records of any additional (records of which are not already associated with the record) private evaluations or treatment he has received for his claimed disabilities.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Benson.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  If a private provider does not respond to an AOJ request for records which the Veteran has authorized VA to obtain, he should be so notified, and advised that ultimately it is his responsibility to ensure that private treatment records are received.  The AOJ should also secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his claimed disabilities.

2.  The AOJ should return the record to the VA examiner who conducted the July 2015 VA psychiatric examination for an addendum medical opinion.  The examiner must review the entire record, and provide an opinion that responds to the following: Is it at least as likely as not (a 50% or better probability) that the Veteran has had a current alcohol dependency/abuse disability (at any time during the pendency of the instant claim, filed in March 2011) that was caused or aggravated (the opinion must address aggravation) by his service-connected PTSD?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as deemed appropriate.

If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be arranged.  If the July 2015 VA examiner is unavailable, arrangements should be made for the entire record to be reviewed/and the Veteran examined (if need be) by another appropriate provider for the opinion sought.  

3.  The AOJ should also arrange for a spine examination of the Veteran to ascertain the severity of his service-connected lumbar degenerative disc disease and spondylosis.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, including range of motion testing of the lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct this required testing or concludes that the testing is not necessary in this case, then the examiner must explain why that is so.  The examiner should be provided a copy of the criteria for rating the spine (including 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected lumbar spine disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please opine as to the degree(s) of any additional range of motion loss that would be expected in the spine due to pain during reported flare-ups (or explain why such opinion is not possible).

(c) Please specifically comment on the overall impact the service-connected lumbar spine disability has on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as deemed appropriate.

4.  The AOJ should then review the record, ensure that all development sought is completed as requested (and arrange for any further development suggested by additional evidence received), and readjudicate the claims seeking service connection for alcohol dependency/abuse (on de novo review) and diverticulosis coli, an increased rating for PTSD, an increased rating and earlier effective date for asthma with allergic reaction and sinusitis, and an increased rating and earlier effective date for lumbar degenerative disc disease and spondylosis.  If any remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC), afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

5.  The AOJ must also issue a SOC addressing the claim of service connection for ED, and advise the Veteran and his attorney of the period of time afforded for submission of a substantive appeal.  [If one is timely received, such issue should also be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


